Citation Nr: 1827603	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  09-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to June 1995.

This matter comes before the Board of Veteran's Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in May 2010 and May 2017 and was remanded for additional development.  

The Board notes that in January 2018 the Veteran's representative provided an appellate brief regarding the issue of an effective date earlier than February 6, 2013 for the award of service connection for radiculopathy of the right lower extremity.  However, as was found by the May 2017 Board decision, the Veteran withdrew this claim in an August 2016 statement.  Accordingly, that issue is no longer before the Board. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's iliopsoas tendonitis of the left hip is etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran seeks entitlement to service connection for a left hip disability, which he asserts is related to a January 1993 in-service motor vehicle accident either directly or due to one of his service-connected disabilities attributable to the accident.  

The Veteran's service treatment records (STRs) are silent for any complaints, findings, or diagnoses related to his left hip.  However, his STRs reflect he was in a motor vehicle accident in January 1993.  He received treatment after the accident for his cervical spine, thoracic spine, and right ribs.  

In a July 2004 VA treatment note, the Veteran reported having left hip pain that was related to the in-service car accident. 

In his May 2007 claim, the Veteran reported he had had left hip pain since 1993. 

In March 2010, the Veteran testified at the Travel Board hearing before the undersigned that his left hip disability is related to the numbness in his legs and service-connected back disability, and they were all related to his in-service motor vehicle accident.  He specifically testified that his left hip pain began in service, about a year after his accident.  He testified that his hip issue has continued since service and had gotten worse. 

On August 2010 VA examination, the Veteran reported locking and popping in his left hip.  The examiner opined that it is less likely than not that there was any affiliation between his left hip disability and his service-connected back disability.  

On January 2012 VA examination, left hip bursitis and muscle strain were diagnosed.  The Veteran attributed his left hip pain to his in-service car accident, and reported that he could not do anything he wanted without pain.  The examiner offered a negative nexus opinion, noting that the Veteran had no left hip complaints at the time of the accident in service and there were no other records that he sought care in-service for a left hip afterwards.  The examiner also noted that in his National Guard medical questionnaires, the Veteran indicated he had no medical problems.

On October 2017 VA examination, iliopsoas tendonitis of the left hip was diagnosed.  The Veteran reported gradual onset of left hip pain over the prior several years.  The examiner opined that the Veteran's left hip condition is less likely than not related to his time in service or aggravated by his service-connected conditions.  The examiner found that there was no record of left hip pain during service, that his 1992 motor vehicle accident resulted in lower back and neck pain, and there was no hip injury or complaints regarding his hip afterwards.  The examiner also opined that his service-connected conditions likely resulted in chronic pain and may have altered his normal gait. However, he found that the Veteran's symptoms were located in a region of the hip "more often than not resulting from deconditioning or chronic strain."  In a November 2017 addendum opinion, the examiner indicated she had no change in her opinion based on a review of the record. 

On April 2018 VA contract back examination, the Veteran reported that he had nagging pain from his lower back down both legs, and that his left hip hurt.  The examiner indicated that the Veteran had guarding and muscle spasms of the thoracolumbar spine that resulted in an abnormal gait. 

The Board finds that entitlement to service connection for a left hip disability is warranted.  The record reflects the Veteran has a current left hip disability, tendonitis, and offered credible reports of pain beginning during service and continuing since service.  

The Board notes that the January 2012 and October 2017 VA examiners provided negative opinions, in part, because they found that the Veteran had no left hip complaints after his motor vehicle accident in service.  However, the examiners did not consider the Veteran's consistent lay reports of left hip pain beginning during service after the accident and continuing since.  As the Board has previously noted, his July 2004 report is particularly credible as it was made in connection with on-going treatment and made years prior to his claim for VA benefits.  

Affording the Veteran the benefit of the doubt, in consideration of the Veteran's documented in-service motor vehicle accident, his competent and credible reports of left hip pain developing after the accident and continuing to the present time, and his current diagnosis, the Board finds that the Veteran's left hip disability was incurred in service.  As such, entitlement to service connection for a left hip disability is granted.


ORDER

Service connection for a left hip disability is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


